Exhibit 10.5

SECURITY AGREEMENT

(INTELLECTUAL PROPERTY)

THIS SECURITY AGREEMENT (INTELLECTUAL PROPERTY) (the “Agreement”), is made as of
the 30th day of March, 2007, by and among MICRONETICS, INC., a Delaware
corporation with an executive office at 26 Hampshire Drive, Hudson, New
Hampshire 03051 (the “Borrower”); MICROWAVE & VIDEO SYSTEMS, INC., a Connecticut
corporation with an executive office at 160B Shelton Road, Monroe, Connecticut
06468, ENON MICROWAVE, INC., MICROWAVE CONCEPTS, INC., and STEALTH MICROWAVE,
INC., each a Delaware corporation with an executive office at 26 Hampshire
Drive, Hudson, New Hampshire 03051 (individually, a “Guarantor”, and
collectively, the “Guarantors”, and the Borrower and each Guarantor are
sometimes referred to individually, together with any successors to and assigns
of any or all of its present or future interests in the Intellectual Property
Collateral, as hereinafter defined, other than the Secured Party, as hereinafter
defined, as the “Debtor”), and CITIZENS BANK NEW HAMPSHIRE, a guaranty savings
bank chartered under the laws of the State of New Hampshire, with a place of
business at 875 Elm Street, Manchester, New Hampshire 03101 (the “Secured
Party”).

This Agreement is being executed pursuant to (i) a Commercial Loan Agreement of
near or even date between Borrower, Guarantors, and Secured Party (the “Loan
Agreement”) whereby the Secured Party has extended to the Borrower certain
credit facilities consisting of a Revolving Line of Credit Loan in the principal
amount of up to $5,000,000 and a Term Loan in the principal amount of up to
$6,500,000 (collectively, the “Loans”), all as set forth and described in the
Loan Agreement, and (ii) a Security Agreement of even date among Secured Party,
Borrower, and Guarantors (the “Security Agreement”) whereby the Borrower and
Guarantors have each granted to the Secured Party a Lien on inventory, accounts,
goods, equipment, machinery, general intangibles and other assets referred to
therein relating to goods and services manufactured, sold, licensed and marketed
under the Intellectual Property Collateral to secure the Loans from the Secured
Party to the Borrower, whereby the Secured Party shall have the right to
foreclose on such assets in the event of an Event of Default. The intent and
purpose of this Agreement is to secure all of the Borrower’s and Guarantors’
obligations to the Secured Party arising under and pursuant to the terms of the
Loan Agreement and the Security Agreement, subject to the terms and conditions
thereof.

Certain terms are used in this Agreement as specifically defined herein. These
definitions are set forth or referred to in Section 9 hereof. Any and all terms
not described herein shall have the meaning ascribed to them in the Loan
Agreement.

1. Granting Clause; Intellectual Property Collateral; Assignments.

1.1 Granting Clause. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor hereby grants to the
Secured Party, a first security interest in the Intellectual Property
Collateral, to secure the Secured Obligations and Borrower’s and Guarantors’
obligations under the Loan Agreement and the other Loan Documents. Upon



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

the occurrence of an Event of Default, the Secured Party shall have the right
under Section 1.3 to execute an assignment for and on behalf of the Debtor that
sells, assigns and transfers to the Secured Party the Intellectual Property
Collateral as security for the Secured Obligations and Debtor’s obligations
under the Loan Agreement and the Security Agreement. For the avoidance of doubt,
the foregoing provisions of this Section 1.1 constitute only a current grant of
a security interest in the Intellectual Property Collateral but do not convey a
current assignment or ownership interest in the Intellectual Property
Collateral.

1.2 Intellectual Property Collateral. As used herein, the term “Intellectual
Property Collateral” shall mean all now owned or hereafter acquired or arising:

(a) (i) patents and patent applications, including, without limitation, those
listed on Schedule 1.2(a) hereto and the inventions and improvements described
and claimed therein, and patentable inventions, (ii) the reissues, divisions,
continuations, continuations-in-part, renewals and extensions of any of the
foregoing, (iii) all income, royalties, damages or payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including without limitation, damages or payments for past or future
infringements of any of the foregoing, (iv) the right to sue for past, present
and future infringements of any of the foregoing, and (v) all rights
corresponding to any of the foregoing throughout the world (collectively, the
“Patents”);

(b) (i) trademarks, service marks, trademark registrations, service mark
registrations, trade names, collective marks and certification marks, and
trademark and servicemark applications, and trade dress, including logos and/or
designs, in connection with any of the foregoing including, without limitation,
those listed on Schedule 1.2(b) hereto, (ii) all renewals of any of the
foregoing, (iii) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including without limitation, damages or payments for past or future
infringements of any of the foregoing, (iv) the right to sue for past, present
and future infringements of any of the foregoing, (v) all rights corresponding
to any of the foregoing throughout the world, and (vi) the goodwill of the
Debtor’s business connected with and symbolized by any of the foregoing
(collectively, the “Marks”);

(c) (i) trade secrets, including, without limitation, patentable inventions, any
and all product formulae, manufacturing techniques, product specifications,
financial information, customer lists, computer data and programs, and marketing
and business plans, (ii) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including without limitation, damages or payments for past or
future infringements of any of the foregoing, (iii) the right to sue for past,
present and future infringements of any of the foregoing, and (iv) all rights
corresponding to any of the foregoing throughout the world (collectively, the
“Trade Secrets”).

(d) (i) copyrights, copyright registrations, and copyright applications,
including, without limitation, those listed on Schedule 1.2(d) hereto and
copyrights for computer programs and all tangible property embodying the
copyrights, (ii) the reissues, renewals and extensions of

 

- 2 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

any of the foregoing, (iii) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including without limitation, damages or payments for past or
future infringements of any of the foregoing, (iv) the right to sue for past,
present and future infringements of any of the foregoing, and (v) all rights
corresponding to any of the foregoing throughout the world (collectively, the
“Copyrights”);

(e) subject to the provisions of each license or license agreement or as
otherwise permitted under the provisions of Article 9 of the Uniform Commercial
Code as adopted by the State of New Hampshire, all licenses and license
agreements, whether as a licenser or licensee, with any other Person, including,
without limitation, the licenses of the Debtor listed on Schedule 1.2(e) hereto,
relating to the use of any Patents, Marks, Trade Secrets or Copyrights, and all
rights of Debtor under any of the foregoing, including the right to (i) prepare
for sale, (ii) sell, and (iii) advertise for sale, all inventory now or
hereafter owned by Debtor and now or hereafter covered by such license
(collectively, the “Licenses”);

together with all proceeds (cash and non-cash) and products of the foregoing.

1.3 Assignments. In order to duly perfect the Secured Party’s interests in the
Intellectual Property Collateral and/or to notify interested third parties of
the Secured Party’s interests therein, upon an Event of Default, the Secured
Party may exercise its rights under the power of attorney granted under
Section 8.2 to execute in the name of the Debtor, and the Secured Party may then
file, with the U.S. Patent and Trademark Office (the “PTO”) or the U.S.
Copyright Office (the “Copyright Office”), as appropriate, and any appropriate
state and local filing offices, a written assignment (in each case, an
“Assignment”) of Patents, Marks or Copyrights owned by such Debtor, each to be
in substantially the form of Exhibits A, B and C, respectively, hereto;
provided, however, Debtor shall not be required to assign any application for an
intent-to-use a trademark or service mark, and further provided that no
Assignment shall be executed, effective, exercised or filed by the Secured Party
with the PTO or Copyright Office unless and until the occurrence of an Event of
Default. THE INTEREST IN THE INTELLECTUAL PROPERTY COLLATERAL BEING GRANTED
HEREUNDER IS NOT AND SHALL NOT BE CONSTRUED AS A CURRENT ASSIGNMENT.

2. General Provisions.

Debtor hereby represents and warrants to and covenants with the Secured Party as
follows:

2.1 Title to Security; First Lien.

(a) The Intellectual Property Collateral listed on the Schedules (and any
amendments thereto) hereto constitute all property rights of the Debtor
described in Sections 1.2(a) through (d) hereof to which the Debtor has any
right, title or interest (including any license right); provided that the
parties recognize that for confidentiality purposes, none of the Debtor’s Trade
Secrets are described or identified on such Schedules and none of Debtor’s
non-registered

 

- 3 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

copyrights are listed. As of the effective date of this Agreement, all of such
Intellectual Property Collateral is subsisting, unrevoked and uncancelled and
none of the foregoing has been adjudged unenforceable, in whole or in part. As
of the effective date of this Agreement, the Debtor, to its actual knowledge, is
the owner or is licensed to use or practice under all trademarks, service marks,
patents, trade secrets and copyrights used in its business.

(b) Except as provided below, and except for non-exclusive licenses granted by
the Debtor in the ordinary course of business, Debtor is the true and lawful
sole and exclusive owner of the Intellectual Property Collateral, including any
Intellectual Property Collateral acquired or arising after the date hereof, and
the Intellectual Property Collateral is subject to no Lien, including covenants
by the Debtor not to sue third Persons, other than Permitted Encumbrances and,
except for the foregoing, no financing statement, security agreement,
assignment, license, covenant not to sue, shop rights or other Lien instrument
covering all or any part of the Intellectual Property Collateral is on file in
any public office; and the Debtor will not execute or authorize to be filed in
any public office any of the foregoing except in favor of the Secured Party or
with respect to a Permitted Encumbrance. Notwithstanding the foregoing, the
parties understand that in certain instances, discrete portions of the
Intellectual Property Collateral may be jointly owned with third parties, or
required to be assigned to such third party, either now or in the future,
particularly with respect to any licenses, alliances, or other agreements
covering or related to the development of intellectual property or improvements
thereto.

(c) Upon (i) the giving of value to the Debtor by the Secured Party, (ii) the
delivery to the Secured Party of any Intellectual Property Collateral consisting
of Instruments or other collateral possession of which is required for
perfection, (iii) the filing of proper financing statements on form UCC-1 (or
other comparable form) in the appropriate filing offices, (iv) upon the filing
of any notices of a security interest in the appropriate filing offices, and
(v) the taking by the Secured Party of any other actions that may be required at
law for the purpose of perfecting a security interest in intellectual property,
the Secured Party will obtain a valid, enforceable first priority perfected Lien
and security interest in the Intellectual Property Collateral except to the
extent of any Liens or Permitted Encumbrances permitted hereby or under the Loan
Agreement or related Loan documentation.

2.2 New Intellectual Property Collateral. Any Intellectual Property Collateral
acquired or developed by any of the Debtor’s officers, directors, or employees
in the course of the Debtor’s business shall be owned by the Debtor and shall be
automatically subject to Section 1 hereof. Notwithstanding the foregoing, the
parties understand that in certain instances, discrete portions of the
Intellectual Property Collateral may be jointly owned with third parties, or
required to be assigned to such third party, either now or in the future,
particularly with respect to any licenses, alliances, or other agreements
covering or related to the development of intellectual property or improvements
thereto.

2.3 Chief Executive Office; Intellectual Property Collateral Locations. The
Debtor’s chief executive office and the office where the Debtor keeps its books
and records relating to the Intellectual Property Collateral, is located at the
address first set forth above. The Debtor will not move its chief executive
office unless (i) it shall have given to the Secured Party not less than

 

- 4 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

thirty (30) days’ prior written notice of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Secured Party may reasonably request and (ii) with respect to
such new location, it shall have taken all action satisfactory to the Secured
Party to maintain the security interest of the Secured Party in the Intellectual
Property Collateral to be granted hereby at all times fully perfected and in
full force and effect. The originals of all documents evidencing the
Intellectual Property Collateral and the only original records of the Debtor
relating thereto are and will continue to be kept at such locations.

2.4 General Duties of the Debtor. Except to the extent that the Debtor
determines that it is not commercially reasonable or necessary to do so and the
same would not have a Material Adverse Effect, the Debtor shall use commercially
reasonable efforts to (i) prosecute any patent, trademark, service mark or
copyright application pending as of the date hereof or thereafter until the
Secured Obligations shall have been paid in full, (ii) make application at the
federal level on unpatented but patentable inventions that Debtor determines not
to maintain as trade secrets and on trademarks, service marks and copyrights, in
each case as Debtor in its reasonable discretion deems appropriate,
(iii) preserve and maintain all rights in the Patents, Marks, Trade Secrets,
Copyrights and Licenses, in each case as Debtor in its reasonable discretion
deems appropriate, and (iv) fulfill its obligations under any and all Licenses,
except with the prior written consent of the Secured Party or except where
breach of a License is necessary to contest the scope or validity of a patent
licensed to Debtor thereunder or to otherwise reduce or eliminate any royalty or
other license fee payable by Debtor to a third party thereunder. Any expenses
incurred in connection with the foregoing shall be borne by the Debtor,
including, without limitation, any and all maintenance fees. Except to the
extent that the Debtor determines that it is not commercially reasonable or
necessary to do so and the same would not have a Material Adverse Effect, the
Debtor shall not discontinue the payment of any maintenance fees without the
prior written consent of the Secured Party.

2.5 Recording and Filing. Upon written request of Secured Party, the Debtor
shall reimburse Secured Party for all recording, filing or other taxes, fees and
other charges incurred by Secured Party with respect to any notices of security
interest, financing statements and continuation statements filed or recorded by
Secured Party with respect to the Intellectual Property Collateral, and shall
comply with all such statutes and regulations, as may be required by law in
order to establish, preserve, perfect and protect the first Lien (subject to the
Permitted Encumbrances, if any) of the Secured Party in the Intellectual
Property Collateral (including, without limitation, any interests acquired after
the execution hereof) and the rights of the Secured Party thereunder.

2.6 Restrictions on Future Agreements. Debtor agrees that until the Secured
Obligations shall have been paid in full, the Debtor will not, without the
Secured Party’s prior written consent, sell, assign, pledge, encumber or
otherwise transfer to any Person other than the Secured Party, any of the
Debtor’s rights in its present or future Patents, Marks, Trade Secrets,
Copyrights or Licenses, or enter into any other agreement, including, without
limitation, a license agreement, which is inconsistent with the Debtor’s
obligations under this Agreement, except (i) licenses by Debtor in the ordinary
course of business or in connection with development of new

 

- 5 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

business lines, development agreements, or strategic alliances, (ii) so-called
end-user, non-exclusive licenses granted to the Debtor’s customers in the
ordinary course of its business, and (iii) Liens in favor of the Secured Party
pursuant hereto or in respect of the Permitted Encumbrances or other Liens
permitted hereby or by the Loan Agreement or other Loan documents. Debtor
further agrees that except as otherwise expressly provided in Section 2.4, it
will not take any action, or permit any action to be taken by any affiliate of
the Debtor or any other Person subject to the Debtor’s control, or fail to take
any action, which would affect the validity or enforcement of the rights
transferred to the Secured Party under this Agreement. Notwithstanding the
foregoing, the parties understand that in certain instances, discrete portions
of the Intellectual Property Collateral may be jointly owned with third parties,
or required to be assigned to such third party, either now or in the future,
particularly with respect to any licenses, alliances, or other agreements
covering or related to the development of intellectual property or improvements
thereto.

2.7 Infringements. To Debtor’s actual knowledge, there is no pending or
threatened claim, action, suit or proceeding against the Debtor with respect to
any alleged infringement by the Debtor’s business or operations of any
trademark, service mark, patent, trade secret or copyright. Debtor agrees,
promptly upon learning thereof, to notify the Secured Party in writing of the
name and address of, and to furnish such pertinent information that may be
available with respect to, any Person who may be infringing or otherwise
violating any of the Debtor’s rights in and to any Intellectual Property
Collateral, or with respect to any Person claiming that the Debtor’s use or
practice of any Intellectual Property Collateral violates any property right of
that Person. Except to the extent that the Debtor determines that it is not
commercially reasonable or necessary to do so and the same would not have a
Material Adverse Effect, Debtor further agrees, unless otherwise agreed by the
Secured Party, diligently to prosecute and/or enjoin permanently any Person
infringing any such rights, or to otherwise grant a license to such third party.

2.8 Amendments. Etc. Except to the extent that the Debtor determines that it is
commercially reasonable or necessary to do so and the same would not have a
Material Adverse Effect, and except as otherwise expressly permitted under
Section 2.4, the Debtor shall not and shall not permit any documents,
instruments, chattel paper, guarantees and contracts constituting or evidencing
any Intellectual Property Collateral hereunder to be materially amended,
modified or changed in any way without the prior written consent of the Secured
Party. For the avoidance of doubt, the Secured Party recognizes that trademark,
copyright or patent applications may be amended, modified or changed, either in
a material or a non-material way, in the course of prosecuting such
applications, and the Secured Party hereby expressly agrees that such
amendments, modifications or changes are not prohibited hereunder and may be
effected without the Secured Party’s consent.

2.9 Direction to Third Parties; Etc. Upon the occurrence of an Event of Default,
the Debtor agrees (i) to cause payments, if any, on account of the Licenses with
respect to which the Debtor is the licensor receiving such payments to be made
directly to a cash collateral account established by the Secured Party and
(ii) that the Secured Party may, at its option, directly notify the obligors
with respect to any Licenses to make any payments with respect thereto as
provided in the preceding clause. Except with respect to any such payments which
are provided for the

 

- 6 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

benefit of a third party (for example, a senior licensor), without notice to or
assent by the Debtor, the Secured Party may apply any or all amounts therein, or
thereafter deposited in, any cash collateral account in the manner provided in
Section 8.7 hereof. The costs and expenses (including attorneys’ fees) of
collection, whether incurred by the Debtor or the Secured Party, shall be borne
by the Debtor.

2.10 Collection. Debtor shall endeavor to cause to be collected from the obligor
under any License, as and when due (including, without limitation, amounts which
are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures) amounts, if any, owing under or on
account of such License, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance under such License,
except that, prior to the occurrence of an Event of Default, the Debtor may
allow in the ordinary course of business adjustments to amounts, if any, owing
under its Licenses or an extension or renewal of the time or times of payment,
or settlement for less than the total unpaid balance, which the Debtor deems
appropriate in accordance with sound business judgment. The costs and expenses
(including, without limitation, attorneys’ fees) of collection, whether incurred
by the Debtor or the Secured Party, shall be borne by the Debtor.

2.11 Payments. Debtor shall pay or cause to be paid promptly when due all taxes
and other governmental levies, to whomever and whenever laid or assessed,
whether on this Agreement, or on or in respect of any of the Intellectual
Property Collateral, which if unpaid might by law become a Lien upon any of the
foregoing; provided, however, that, except to the extent otherwise provided in
any other Loan Document, any such tax, levy or claim need not be paid if the
validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Debtor shall have set aside on its books
appropriate reserves with respect thereto; and provided, further, that the
Debtor will pay all such taxes, levies or other governmental charges forthwith
upon the commencement of proceedings to foreclose any Lien which may have
attached as security therefor.

2.12 Employees. Agents. Etc. To the extent necessary under the law to possess
ownership of and exclusive rights to the Intellectual Property Collateral,
Debtor has entered and will enter into written agreements with each of its
present and future employees, agents and consultants with respect to the
development, ownership and protection of the Intellectual Property Collateral.
Notwithstanding the foregoing, the parties understand that in certain instances,
discrete portions of the Intellectual Property Collateral may be jointly owned
with third parties, or required to be assigned to such third party, either now
or in the future, particularly with respect to any licenses, alliances, or other
agreements covering or related to the development of intellectual property or
improvements thereto.

2.13 Further Assurances. Upon the Secured Party’s request from time to time, the
Debtor will make, execute, endorse, acknowledge, file and/or deliver, and file
and record in the proper filing and recording places, if applicable, all such
instruments, including without limitation transfer endorsements, powers of
attorney, certificates, reports and other assurances, and take all such action
as the Secured Party or counsel for the Secured Party may reasonably deem
necessary or advisable to carry out the intent and purposes of this Agreement,
or for

 

- 7 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

assuring and confirming to the Secured Party the Intellectual Property
Collateral and the priority of the Secured Party’s Lien therein provided for
hereunder.

3. Special Provisions Concerning Marks and Licenses.

3.1 Maintenance of Records. Debtor will keep and maintain at its own cost and
expense reasonably complete records of its Marks and Licenses, and Debtor will
make the same available to the Secured Party for inspection, at the Debtor ‘s
own cost and expense, at any and all reasonable times upon demand; provided that
if any attorney-client privileged information would thereby be disclosed, Debtor
shall not be required to disclose such records or information unless the Secured
Party executes a confidentiality and commonality of interest agreement that
would be sufficient to preserve the attorney-client privilege. Subject to the
preceding limitation, Debtor shall, at its own cost and expense, deliver copies
of all tangible evidence of its Marks and Licenses (including, without
limitation, all Certificates of Registration relating to Marks and all Licenses)
and such books and records relating thereto (including, in the case of Marks,
file histories with regard to the prosecution and registration of such Marks, to
the extent within the possession or control of the Debtor) to the Secured Party
or to its representatives (copies of which evidence and books and records may be
retained by the Debtor) at any time upon its demand.

3.2 Standards of Quality. The Debtor has heretofore controlled, and will
hereafter continue to control, the nature and quality of the goods and services
in respect of which any Mark is used by any Person.

3.3 Maintenance of Applications and Registrations. Except to the extent that the
Debtor determines that it is not commercially reasonable or necessary to do so
and the same would not have a Material Adverse Effect, and except with respect
to Marks that Debtor determines in its reasonable discretion to abandon, with
respect to trademark applications filed by Debtor, and trademark registrations
obtained by Debtor, Debtor shall, at its own expense, diligently process all
documents required by the Trademark Act of 1946, 15 U.S.C. §§ 1051 et seq., as
amended, to maintain its trademark and service mark registrations and its
pending applications with respect thereto, including, but not limited to,
statements and affidavits of use and applications for renewals of registration,
and shall pay all fees and disbursements in connection therewith.

4. Special Provisions Concerning Patents.

4.1 Maintenance of Applications and Patents. Except to the extent that the
Debtor determines that it is commercially reasonable or necessary to do so and
the same would not have a Material Adverse Effect, and except with respect to
non-material Patents that Debtor determines in its reasonable discretion to
abandon, at its own expense, Debtor shall make timely payment of all
post-issuance fees required to maintain in force rights under each Patent.

 

- 8 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

5. Special Provisions Concerning Trade Secrets.

5.1 Maintenance. Except to the extent that the Debtor determines that it is not
commercially reasonable or necessary to do so and the same would not have a
Material Adverse Effect, each Trade Secret of the Debtor which is legally
protectable as a trade secret has been preserved as “secret” and suitable
security precautions have been taken with respect to each such Trade Secret,
including confidentiality and noncompetition agreements with its employees,
agents, officers and directors.

6. Reserved.

7. License. For avoidance of doubt, in the event that applicable law deems that
this Agreement serves to transfer ownership of any of the Intellectual Property
Collateral to the Secured Party, then unless and until there shall exist an
Event of Default and the Secured Party has given notice to the Debtor of the
Secured Party’s intention to exercise its rights under this Agreement, the
Secured Party hereby grants to the Debtor, without representation or warranty by
the Secured Party and subject to the security interests of the Secured Party
granted by the Debtor hereunder, the exclusive, world-wide, nontransferable,
sublicensable (subject to the restrictions set forth in this Agreement) right
and license (i) of all of the rights under any License contained within such
transferred Intellectual Property Collateral; (ii) to use the Marks, Trade
Secrets and Copyrights on and in connection with goods and services sold or
provided by the Debtor, (iii) under the Patents, to make, have made for it, use,
import and sell the inventions disclosed and claimed in the Patents, and (iv) to
collect any and all royalties under any sublicenses granted by the Debtor. The
Debtor agrees not to sell or assign its interest in, or grant any sublicense
(except as permitted under this Agreement) under the license granted to the
Debtor in this Section, without the prior written consent of the Secured Party.
Debtor shall have the right to maintain and prosecute any such Copyright, Mark,
Patent or Trade Secret, or any application therefore, and to prosecute any
infringers or misappropriators of any such Copyright, Mark, Patent or Trade
Secret, and the Secured Party will reasonably cooperated with Debtor, at
Debtor’s cost and expense, as requested by Debtor.

8. Rights and Remedies of Secured Party.

8.1 Rights Exercisable Regardless of Event of Default. Whether or not an Event
of Default exists, the Secured Party shall have the following rights:

(a) Except with respect to Patents, Trademarks or Copyrights that are
intentionally abandoned by Debtor, the Secured Party is hereby specifically
authorized to make, at the Secured Party’s sole option, any or all payments
required to be made either hereunder or otherwise in respect of the Intellectual
Property Collateral by Debtor. Such payments may include, but are not limited
to, payments for maintenance fees, taxes, and other governmental levies, and
insurance premiums. After the occurrence of an Event of Default, the Secured
Party shall have the right,

 

- 9 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

but not the duty, to perform any obligations of the Debtor relating to the
Intellectual Property Collateral, without waiving any other rights or releasing
Debtor from any obligation hereunder.

(b) After the occurrence of an Event of Default, the Secured Party shall have
the right, but not the duty, to intervene or otherwise participate in any legal
or equitable proceeding which, in the Secured Party’s sole judgment, affects the
Intellectual Property Collateral or any of the rights created or secured by this
Agreement.

Such rights may be exercised by the Secured Party at any time (except as
otherwise expressly provided above), but only after notice to the Debtor, and
only to the extent permitted by law and necessary to protect the Secured Party’s
rights hereunder and in the Intellectual Property Collateral.

8.2 Power of Attorney. In order to permit the Secured Party to operate Debtor’s
business without interruption and to use the Marks and associated goodwill in
conjunction therewith and other Intellectual Property Collateral, and otherwise
to effectuate the intent of the parties hereto, upon an Event of Default, Debtor
hereby appoints the Secured Party the true and lawful attorney-in-fact for the
Debtor with full power of substitution, in its name or in the name of the Debtor
or otherwise, for the sole benefit of the Secured Party but at the sole expense
of the Debtor, without notice to or demand upon the Debtor, at any time
thereafter(i) to execute in the Debtor’s name the Assignments; (ii) to notify
any party, and to demand, collect, receive payment of, receipt for, settle,
compromise or adjust and give discharges and releases with respect to, any
Intellectual Property Collateral; (iii) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect any monies due to the Debtor and to enforce any rights
pursuant to any Intellectual Property Collateral or any other rights in respect
thereof including suits for infringement; (iv) to defend any suit, action, or
proceeding brought against the Debtor in respect of any Intellectual Property
Collateral; (v) to settle, compromise or adjust any suit, action or proceeding
described in clauses (iii) or (iv) above and, in connection therewith, to give
such discharges, terminations or releases as the Secured Party may deem
appropriate; (vi) to endorse the name of the Debtor on checks, notes, drafts,
acceptances, money orders, or other instruments or documents constituting
payments on account of any Intellectual Property Collateral; (vii) to sign and
file or record the foregoing described Assignments or any financing or other
statement in order to perfect or protect the Secured Party’s security interest
in the Intellectual Property Collateral; (viii) to prosecute any applications,
renewals and other matters in connection with any of the Intellectual Property
Collateral and to sign the name of the Debtor on any and all agreements,
documents, statements, certificates or other writings necessary or advisable to
effect such purposes; (ix) generally to sell, assign, transfer, pledge, make any
agreement in respect of or otherwise deal with any Intellectual Property
Collateral, including any new Intellectual Property Collateral, as fully and
completely as though the Secured Party were the absolute owner thereof for all
purposes. The powers vested in the Secured Party are, and shall be deemed to be,
coupled with an interest and irrevocable. The powers conferred on the Secured
Party by this Agreement shall terminate upon the termination of this Agreement,
and are solely to protect the Secured Party’s interest and shall not impose upon
the Secured Party any duty to exercise any such power, and if the Secured Party
shall exercise any such power, the Secured Party shall be accountable only for
amounts that the Secured Party

 

- 10 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

actually receives as a result thereof and shall not be responsible to the Debtor
except for willful misconduct.

8.3 Effect of Exercise of Rights. Any sums paid, and any costs or expenses,
including reasonable attorneys’ fees, incurred by the Secured Party, pursuant to
the Secured Party’s exercise of rights specified or referred to herein, shall:
(a) as between the parties hereto and their successors-in-interest, be deemed
valid, so that in no event shall the necessity or validity of any such payments,
costs or expenses be disputed; and (b) with respect to such sums, costs and
expenses, be, until paid, part of the Secured Debt and, until paid, shall accrue
interest at the Default Rate.

8.4 Remedies. Upon the occurrence of any Event of Default, the Secured Party may
at any time thereafter, at its option and, upon seven (7) days written notice,
exercise any or all of the following rights and remedies, subject in each
instance to the provisions of Section 1.1 above:

(a) collect, receive, appropriate and realize upon the Intellectual Property
Collateral or any part thereof;

(b) exercise any or all of the rights and remedies granted to it under this
Agreement or any other Loan Document and take such other actions or proceedings
as the Secured Party deems necessary or advisable to collect or enforce or to
protect its interest in the Secured Debt or the Intellectual Property
Collateral;

(c) enter, with or without process of law and without breach of the peace, any
premises where the Intellectual Property Collateral or the books and records of
the Debtor related thereto are or may be located, and without charge or
liability to the Secured Party therefor seize and remove any tangible personal
property evidencing the Intellectual Property Collateral (and copies of said
Debtor’s books and records in any way relating to the Intellectual Property
Collateral) from said premises and/or remain upon said premises and use the same
(together with said books and records) for the purpose of collecting, preparing
for sale and disposing of the Intellectual Property Collateral;

(d) exercise any one or more of the rights and remedies accruing to the Secured
Party under any applicable law, or as provided herein or in the Loan Documents.
The Debtor recognizes that in the event it fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, no remedy
at law will provide adequate relief to the Secured Party, and the Debtor agrees
that the Secured Party shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages; and

(e) exercise any and all of the rights and remedies of a secured party under the
Uniform Commercial Code or comparable statute in the applicable jurisdiction,
including, without limitation, the right to exercise all of the following rights
and remedies:

 

- 11 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

  (i) declare the entire right, title and interest of the Debtor in and to each
of the Marks, together with all trademark rights and rights of protection to the
same, vested, in which event such rights, title and interest shall immediately
vest, in the Secured Party;

 

  (ii) declare the entire right, title and interest of the Debtor in and to each
of the Patents and Copyrights vested, in which event such right, title and
interest shall immediately vest in the Secured Party;

 

  (iii) to take and practice or use all or any portion of the Intellectual
Property Collateral;

 

  (iv) to sell, license, or otherwise dispose of any or all of the Intellectual
Property Collateral, including the goodwill of the Debtor’s business symbolized
by the Marks and the right to carry on the business and use the assets of the
Debtor in connection with which the Marks have been used;

 

  (v) to apply the proceeds of the Intellectual Property Collateral towards (but
not necessarily in complete satisfaction of) the Secured Obligations; and/or

 

  (vi) to direct the Debtor to refrain from practicing or using the Intellectual
Property Collateral in any manner whatsoever, directly or indirectly, and, if
requested by the Secured Party, change the Debtor’s corporate name to eliminate
therefrom any use of any Mark, as applicable, and execute such other and further
documents that the Secured Party may request to further confirm this and to
transfer ownership of the Intellectual Property Collateral and any associated
goodwill to the Secured Party.

Any sale or other disposition of the Intellectual Property Collateral may be at
public or private sale upon such terms and in such manner as the Secured Party
deems advisable, having due regard to compliance with any statute or regulation
which might affect, limit, or apply to the Secured Party’s disposition of the
Intellectual Property Collateral. Unless otherwise permitted by law (in which
event the Secured Party shall provide the Debtor with such notice as may be
practicable under the circumstances), the Secured Party shall give the Debtor at
least the greater of the minimum notice required by law or seven (7) days prior
written notice of the date, time, and place of any proposed public sale of, and
of the date after which any private sale or other disposition, of the
Intellectual Property Collateral, or any portion thereof, is to be made.

Such options may be exercised individually, sequentially or in concert, all such
remedies being cumulative, the exercise of one not being deemed a waiver of any
other or a cure of any Event of Default. An Event of Default shall not be deemed
to be in existence or to be continuing

 

- 12 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

for any purpose of this Agreement if the Secured Party pursuant to this
Agreement shall have waived such event in writing or stated in writing that the
same has been cured to its reasonable satisfaction, but no such waiver shall
extend to or affect any subsequent Event of Default or impair any rights of the
Secured Party upon the occurrence thereof.

8.5 Waivers and Enforcement of Rights. The failure of the Secured Party to
exercise any right or remedy or option provided for herein or otherwise shall
not be deemed to be a waiver of any of the covenants or obligations secured by
this Agreement or otherwise. No sale of all or any of the Intellectual Property
Collateral, no forbearance on the part of the Secured Party, no release or
partial release of any of the Intellectual Property Collateral, and no
extension; whether oral or in writing, of the time for the payment of the whole
or any part of the Secured Debt or any other indulgence given by the Secured
Party to the Debtor or any other Person, shall operate to release or in any
manner affect the Lien of the Agreement or the original liability of the Debtor.
A waiver by the Secured Party on any one occasion shall not be construed as a
bar to or waiver of any right or remedy on any future occasion. No waiver or
consent shall be binding upon the Secured Party unless it is in writing and
signed by the Secured Party. Debtor waives any requirement of diligence or
promptness on the Secured Party’s part in the enforcement of its rights under
the provisions of this Agreement or any Loan Document. To the fullest extent the
Debtor may do so, the Debtor agrees that it will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
and the Debtor, to the extent permitted by law, hereby waives and releases all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the Secured Obligations and
marshalling in the event of foreclosure of the Liens hereby created. The Secured
Party shall not be required to marshal the Intellectual Property Collateral, or
any other Security in any particular order. The Debtor hereby covenants and
agrees that it will not enforce or otherwise exercise any rights of
reimbursement, subrogation, contribution or other similar rights against any
co-obligor or any other Person obligated on or with respect to any Secured
Obligations or granting any Security prior to the payment in full of the Secured
Obligations. If any law referred to in this Section and now in force, of which
the Debtor or its representatives, successors and assigns or other Person may
take advantage despite this Section, shall hereafter be repealed or cease to be
in force, such law shall not thereafter be deemed to preclude the application of
this Section. To the extent permitted by law and except as otherwise provided in
this Agreement and the other Loan Documents, the Debtor expressly waives and
relinquishes any and all rights and remedies which it may have or be able to
assert by reason of the laws of the State of New Hampshire pertaining to the
rights and remedies of sureties. With respect to any or all of the Secured
Obligations and Intellectual Property Collateral, the Debtor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release the Intellectual Property Collateral, to the
addition or release of any Person primarily or secondarily liable, to the
acceptance of partial payments thereon and the settlement, compromising or
adjusting thereof, all at such time or times as the Secured Party may deem
advisable, and the Debtor agrees that the Secured Party may so act without
regard to any requests or demands by the Debtor and without thereby incurring
any liability to the Debtor or releasing the Debtor hereunder.

 

- 13 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

8.6 Duty to Intellectual Property Collateral. Anything herein contained to the
contrary notwithstanding, neither the Secured Party nor any nominee or assignee
shall have any obligation or liability by reason of or arising out of this
Agreement to make any inquiry as to the nature or sufficiency of, to present or
file any claim with respect to, or to take any action to collect or enforce the
payment of, any amounts to which it may be entitled at any time or times by
virtue of this Agreement. The Secured Party makes no representations or
warranties with respect to the Intellectual Property Collateral or any part
thereof, and shall not be chargeable with any obligations or liabilities of the
Debtor or any other Person with respect thereto.

8.7 Application of Proceeds. The proceeds of all collections and any other
moneys (including any cash contained in the Intellectual Property Collateral),
the application of which is not otherwise herein or in any other Loan Document
provided for, shall be applied as follows:

First, to the payment of the costs and expenses of collection, sale or other
disposition of the Intellectual Property Collateral, including the reasonable
compensation of the Secured Party and its counsel, and all other charges against
the Intellectual Property Collateral;

Second, any surplus then remaining to the payment of the Secured Obligations
secured by such Intellectual Property Collateral in such order and manner as the
Secured Party in its sole discretion may determine; and

Third, any surplus then remaining shall be paid to the Debtor, subject, however,
to the rights of the holders of any then existing Lien or as otherwise required
by law.

9. Definitions.

9.1 Unless otherwise defined herein, terms used herein shall have the meanings
set forth in the Security Agreement or in the Loan Agreement. For purposes of
this Agreement, the following terms defined elsewhere in this Agreement and as
set forth below shall have the respective meanings therein and herein defined:

 

Term   Definition “Agreement”  

Preamble

“Assignment”

  Section 1.3

“Copyright Office”

  Section 1.3

“Copyrights”

  Section 1.2 (d)

“Debtor”

  Preamble

“Intellectual Property Collateral”

  Section 1.2

“Licenses”

  Section 1.2 (e)

“Loan Document”

  Section 10.10

“Marks”

  Section 1.2 (b)

“Patents”

  Section 1.2 (a)

 

- 14 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

“PTO”   Section 1.3

“Secured Party”

  Preamble

“Security Agreement”

  Preamble

“Trade Secrets”

  Section 1.2 (c)

9.2 “Secured Obligations” as used herein shall have the same meaning as in the
Security Agreement.

10. General.

10.1 Fees and Expenses. Any and all fees, costs and expenses, of whatever kind
or nature, including the reasonable attorney’s fees and legal expenses incurred
by the Secured Party in connection with the preparation of this Agreement and
all other documents relating hereto and the consummation of the transactions
contemplated hereby, the filing or recording of any documents (including all
taxes in connection therewith) in public offices, the payment or discharge of
any taxes, counsel fees, maintenance fees, encumbrances or otherwise protecting,
maintaining or preserving the Intellectual Property Collateral, or in defending
or prosecuting any actions or proceedings arising out of or related to the
foregoing, shall be borne and paid by the Debtor on demand by the Secured Party.

10.2 Defeasance. When all Secured Obligations have been indefeasibly paid and
performed in full and no further obligation on the part of the Secured Party or
the Debtor shall exist, this Agreement shall cease and terminate, and the
Intellectual Property Collateral furnished hereunder shall revert to the Debtor
and the estate, rights, title, and interest of the Secured Party therein shall
cease, and thereupon on the Debtor’s written request and at its cost and
expense, the Secured Party shall execute proper instruments, acknowledging
satisfaction of and discharging this Agreement, together with any assignments
executed hereunder, and if any such assignments have become effective as a
result of an Event of Default, Secured Party shall promptly assign to Debtor
such Intellectual Property Collateral then remaining in the Secured Party’s
possession, and the Secured Party shall redeliver to the Debtor the Intellectual
Property Collateral furnished hereunder then in its possession and take such
other actions to effect the foregoing as the Debtor may reasonably request;
subject, however, to the terms and provisions contained in Section 10.3 hereof.

10.3 Survival. All covenants, agreements, representations and warranties made
herein or in any other Loan Document and in certificates delivered pursuant
hereto or thereto shall be deemed to have been material and relied upon by the
Secured Party, notwithstanding any investigation made by the Secured Party or on
the Secured Party’s behalf, and shall survive the execution and delivery to the
Secured Party hereof and thereof. Each such covenant, agreement, representation
and warranty is hereby confirmed by the Debtor to be true and correct in all
respects with the same force and effect on and as of the date of the execution
of this Agreement.

10.4 Amendments. This Agreement may not be waived, changed or discharged orally,
but only by an agreement in writing and signed by the Secured Party, and any
oral waiver, change

 

- 15 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

or discharge of any provision of this Agreement shall be without authority and
of no force and effect.

10.5 Successors and Assigns. The covenants, representations, warranties and
agreements herein set forth shall be binding upon the Debtor, its successors and
assigns and shall inure to the benefit of the Secured Party, its successors and
assigns. Any purchaser, assignee or transferee of any of the Secured Obligations
and the Secured Party’s security interest hereunder shall forthwith become
vested with and entitled to exercise all the powers and rights given by this
Agreement and the other Loan Documents to the Secured Party, as if said
purchaser, assignee, transferee or pledges were originally named herein.

10.6 Entire Agreement: Separability; Governing Law. This Agreement, any
Schedules or Exhibits hereto and any riders or other attachments, and the other
Loan Documents constitute the entire agreement between the parties with respect
to the subject matter hereof. If at any time one or more provisions of this
Agreement or any Loan Document, any amendment or supplement thereto or any
related writing is or becomes invalid, illegal or unenforceable in whole or in
part in any jurisdiction, the validity, legality and enforceability of such
provision in any other jurisdiction or of the remaining provisions shall not in
any way be affected or impaired thereby. This Agreement shall be governed by the
laws of the State of New Hampshire without regard to its conflict of laws
provisions.

10.7 Counterparts. This Agreement may be executed in as many counterparts as may
be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument.

10.8 Singular or Plural; Joint or Several. The term “Debtor,” together with any
pronoun referring thereto, shall include the singular, plural, masculine,
feminine and neuter, as the context may require; and if more than one Person
constitutes the Debtor, the obligations of such Persons shall be joint and
several.

10.9 Headings. The headings to Sections appearing in this Agreement and in any
Loan Document have been inserted for the purpose of convenience and ready
reference. They do not purport to, and shall not be deemed to, define, limit or
extend the scope or intent of the Sections to which they appertain.

10.10 Loan Document. This Agreement shall constitute a “Loan Document” as
defined in the Loan Agreement. The terms and provisions of this Agreement are
intended to supplement the terms and provisions of the security portions of the
Security Agreement and are not intended to limit the force or effect of such
provisions.

10.11 Confidentiality. In handling any confidential information, the Secured
Party shall exercise the same degree of care that it exercises with respect to
its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement except that the disclosure of this information may be

 

- 16 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

made (i) to the affiliates of the Secured Party, (ii) to prospective transferee
or purchasers of an interest in the obligations secured hereby, provided that
they have entered into a comparable confidentiality agreement in favor of the
Debtor, (iii) as required by law, regulation, rule or order, subpoena judicial
order or similar order and (iv) as may be required in connection with the
examination, audit or similar investigation of the Debtor.

IN WITNESS WHEREOF, this instrument has been executed under seal as of the day
and year first above written.

 

        DEBTOR:     MICRONETICS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     MICROWAVE & VIDEO SYSTEMS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     ENON MICROWAVE, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     MICROWAVE CONCEPTS, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, President     STEALTH MICROWAVE, INC.

 

    By:  

/s/ David Robbins

Witness       David Robbins, Vice President

 

- 17 -



--------------------------------------------------------------------------------

Citizens Bank New Hampshire Security Agreement (IP) – Micronetics et al.

 

        SECURED PARTY:     CITIZENS BANK NEW HAMPSHIRE

 

    By:  

/s/ Timothy J. Whitaker

Witness       Timothy J. Whitaker, Senior Vice President

 

- 18 -